
	
		III
		109th CONGRESS
		2d Session
		S. RES. 615
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Chambliss (for
			 himself and Mr. Isakson) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating November 26, 2006, as
		  Drive Safer Sunday.
	
	
		Whereas motor vehicle travel is the primary means of
			 transportation in the United States;
		Whereas everyone on the roads and highways needs to drive
			 more safely to reduce deaths and injuries resulting from motor vehicle
			 accidents;
		Whereas the death of almost 43,000 people a year in more
			 than 6 million highway crashes in the United States has been called an epidemic
			 by Transportation Secretary Norman Mineta;
		Whereas according to the National Highway Transportation
			 Safety Administration, wearing a seat belt saved 15,434 lives in 2004 and
			 15,632 lives in 2005; and
		Whereas the Sunday after Thanksgiving is the busiest
			 highway traffic day of the year: Now, therefore, be it
		
	
		That the Senate—
			(1)encourages—
				(A)high schools,
			 colleges, universities, administrators, teachers, primary schools, and
			 secondary schools to launch campus-wide educational campaigns to urge students
			 to be careful about safety when driving;
				(B)national trucking
			 firms to alert their drivers to be especially focused on driving safely during
			 the heaviest traffic day of the year, and to publicize the importance of the
			 day using Citizen's band (CB) radios and in truck stops across the
			 Nation;
				(C)clergy to remind
			 their members to travel safely when attending services and gatherings;
				(D)law enforcement
			 personnel to remind drivers and passengers to drive particularly safely on the
			 Sunday after Thanksgiving; and
				(E)everyone to use
			 the Sunday after Thanksgiving as an opportunity to educate themselves about
			 highway safety; and
				(2)designates
			 November 26, 2006, as Drive Safer Sunday.
			
